DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claim 5 and newly submitted claims 16 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 5 has been amended as to shift from being readable upon Fig. 17 to being readable upon Fig. 16. The feature of "a light adjustment film opposed to the substrate with the second electrode in between", as recited in claim 13, which is a mutually exclusive feature with respect to the presently claimed feature of "the second electrode has a recess receiving the auxiliary electrically-conductive layer at the auxiliary electrically-conductive section", as recited in claim 5, last two lines and "the second electrode defines an opening, and the auxiliary electrically-conductive layer is in the opening", as recited in claim 18. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5, 16 and 18 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020 and February 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-4, 6-15, 17 and 19 are objected to because of the following informalities: i) A comma should be inserted after "unit" (claim 1 and 17, line 1); ii) Inconsistent terminologies. Changing "the pixels" to "the plurality of pixels" (claim 2, lines 2 and 4; claim 3, line 2; claim 14, line 2) and "the wiring lines" to "the plurality of wiring lines" (claim 6, line 4; claim 7, line 2), are suggested; iii) "a" should be inserted before "corresponding" (claim 6, line 4), "light transmissivity" and "light" (claims 10-12, line 2), respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-4, 6-12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2005/0077816).
As for claim 1, Yamada et al. show in Fig.1, 3, 4A-4C, 16 and related text a display unit comprising: 
a substrate 110 (10) including a pixel region including a plurality of pixels 10R/10G/10B and a peripheral region outside the pixel region (Figs. 1 and 3);
a first electrode 14 provided for each of the plurality of pixels in the pixel region on the substrate;

an organic layer 16 provided between the second electrode and the first electrode and including a light-emitting layer 42 (Figs. 4A-4C);
a wiring layer 12A/12B provided between the substrate and the first electrode;
an auxiliary electrically-conductive layer 18/16 including an organic electrically-conductive material 16 ([0053]-[0059]), the auxiliary electrically-conductive layer being disposed in the pixel region on the substrate and between the second electrode and the wiring layer, the auxiliary electrically-conductive layer being electrically coupled to the second electrode. 

As for claim 2, Yamada et al. show the pixels each include the first electrode, the organic layer, and the second electrode in this order on the substrate, and the pixel region includes, together with the pixels, an auxiliary electrically-conductive section including the auxiliary electrically-conductive layer and the second electrode on the substrate (Fig. 3).

As for claim 3, Yamada et al. show the auxiliary electrically-conductive section is disposed at a position not overlaid on the pixels (Fig. 3).

As for claim 4, Yamada et al. show the auxiliary electrically-conductive section includes the auxiliary electrically-conductive layer and the second electrode in this order on the substrate (Fig. 3).



As for claim 7, Yamada et al. show the auxiliary electrically-conductive layer is in (electrical) contact with the corresponding one of the wiring lines in the auxiliary electrically-conductive section (Fig. 3).

As for claim 8, Yamada et al. show the auxiliary electrically-conductive section is provided in a band-like shape in the pixel region (Fig. 16).

As for claim 9, Yamada et al. show each of the light-emitting layer and the auxiliary electrically-conductive layer is a printed layer (Fig. 3).
Regarding the process limitations ("printed"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in 
	
As for claim 10, Yamada et al. show the second electrode has light transmissivity with respect to light in a wavelength region generated by the light-emitting layer ([0042]-[0043] and [0060]).

As for claim 11, Yamada et al. show the auxiliary electrically-conductive layer has light transmissivity with respect to light in a wavelength region generated by the light-emitting layer ([0044], lines 5-6, [0039], [0054], [9959]).

As for claim 12, Yamada et al. show each of the first electrode and the second electrode has light transmissivity with respect to light in a wavelength region generated by the light-emitting layer ([0039] and [0042]-[0043]).

As for claim 14, Yamada et al. show the auxiliary electrically-conductive layer is at a position not overlapping the pixels and directly contacting the second electrode for reducing a resistance of the second electrode (Fig. 3).

As for claim 15, Yamada et al. show a planarizing film 13 between the substrate and the first electrode, and a partition wall 15 extending from the planarizing film to the second electrode and beyond (portion of ) the organic layer (Fig. 3).

As for claim 17, Yamada et al. show in Fig.1, 3, 16 and related text a display unit comprising: 

a first electrode 14 provided for each of the plurality of pixels in the pixel region on the substrate; 
a second electrode 17 opposed to the first electrode and provided common for the plurality of pixels; 
an organic layer 16 provided between the second electrode and the first electrode and including a light-emitting layer 42 (Figs. 4A-4C); 
a wiring layer 12A/12B provided between the substrate and the first electrode; 
an auxiliary electrically-conductive layer 18/16 including an organic electrically conductive material 16 ([0053]-[0059]), the auxiliary electrically-conductive layer electrically coupled to the second electrode at an auxiliary electrically-conductive section; and 
an insulating film 15 between the second electrode and the substrate, wherein the insulating film defines a recess, and the auxiliary electrically-conductive layer at the auxiliary electrically-conductive section is in the recess (Fig. 3).

As for claim 19, the auxiliary electrically-conductive layer is transparent ([0054] and [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2005/0077816) in view of Lee et al. (2015/0243933).
Yamada et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except a light adjustment film opposed to the substrate with the second electrode in between, the light adjustment film reversibly changing between a black state and a transparent state.

Yamada et al. and Lee et al. are analogous art because they are directed to organic light-emitting display and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamada et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a light adjustment film opposed to the substrate with the second electrode in between, the light adjustment film reversibly changing between a black state and a transparent state, as taught by Lee et al., in Yamada et al.'s device, in order to reduce reflection of external light, decrease reduction in transmittance of a transmission image and improve the performance of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEIYA LI/Primary Examiner, Art Unit 2811